Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 1 of 10 Page ID #:1




   1

   2   Garrett Charity, 285447
       4250 North Drinkwater Blvd, Suite 320
   3   Scottsdale, AZ 85251
   4   602-456-8900
       garrett.charity@mccarthylawyer.com
   5   Attorneys for Plaintiff
   6
                              IN THE UNITED STATES DISTRICT COURT
   7                            CENTRAL DISTRICT OF CALIFORNIA

   8    Maria Silang,                                     Case No. 8:19-cv-2400
   9
                 Plaintiff,
  10    v.                                                COMPLAINT AND TRIAL BY
                                                          JURY DEMAND
  11

  12    Portfolio Recovery Associates, LLC,

  13             Defendant.
  14

  15

  16
                                          NATURE OF ACTION
  17
              1.       Plaintiff Maria Silang (“Plaintiff”) brings this action against Defendant
  18

  19   Portfolio Recovery Associates, LLC (“Defendant”) pursuant to the Fair Debt Collection

  20   Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
  21
                              JURISDICTION, STANDING, AND VENUE
  22
              2.       This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.
  23

  24   § 1331.

  25          3.       Plaintiff has Article III standing to bring this action, as it seeks to redress
  26
       conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress has
  27
       made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct.
  28

       Silang v. PRA                                  1                                     Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 2 of 10 Page ID #:2



       1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well
   1

   2   positioned to identify intangible harms that meet minimum Article III requirements,” and
   3   thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries
   4
       that were previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S.
   5
       555, 578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL
   6

   7   3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA,

   8   Congress determined, the ‘[e]xisting laws and procedures for redressing these injuries are
   9
       inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).
  10
              4.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
  11

  12   the acts and transactions giving rise to Plaintiff’s action occurred in this district, where

  13   Plaintiff reside in this district, and where Defendant transacts business in this district.
  14
                         THE FAIR DEBT COLLECTION PRACTICES ACT
  15
              5.       Congress enacted the FDCPA in order to eliminate “abusive debt collection
  16

  17   practices by debt collectors [and] to insure that those debt collectors who refrain from

  18   using abusive debt collection practices are not competitively disadvantaged.” Clark v.
  19
       Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1179-80 (9th Cir. 2006) (citing
  20
       15 U.S.C. § 1692(e)).
  21

  22          6.       To protect consumers and ensure compliance by debt collectors, “the

  23   FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger,
  24
       LLC, 637 F.3d 939, 948 (9th Cir. 2011).
  25
              7.       Strict liability enhances “the remedial nature of the statute,” and courts are
  26

  27   “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.

  28

       Silang v. PRA                                  2                                      Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 3 of 10 Page ID #:3



              8.       In addition, by making available to prevailing consumers both statutory
   1

   2   damages and attorneys’ fees, Congress “clearly intended that private enforcement actions
   3   would be the primary enforcement tool of the Act.” Baker v. G.C. Servs. Corp., 677 F.2d
   4
       775, 780-81 (9th Cir. 1982); see also Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d
   5
       1109, 1118 (9th Cir. 2014).
   6

   7          9.       Violations of the FDCPA are assessed under the least sophisticated

   8   consumer standard which is “‘designed to protect consumers of below average
   9
       sophistication or intelligence,’ or those who are ‘uninformed or naïve,’ particularly when
  10
       those individuals are targeted by debt collectors.” Gonzales v. Arrow Fin. Servs., LLC,
  11

  12   660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v. Landberg, 215 F.3d 871, 874-75

  13   (8th Cir. 2000)).
  14
              10.      “An FDCPA Plaintiff need not even have actually been misled or deceived
  15
       by the debt collector’s representation; instead, liability depends on whether the
  16

  17   hypothetical ‘least sophisticated debtor’ likely would be misled.” Tourgeman, 755 F.3d

  18   at 1117-18 (emphasis in original).
  19
              11.      “[B]ecause the FDCPA is a remedial statute aimed at curbing what
  20
       Congress considered to be an industry-wide pattern of and propensity towards abusing
  21

  22   debtors, it is logical for debt collectors—repeat players likely to be acquainted with the

  23   legal standards governing their industry—to bear the brunt of the risk.” Clark, 460 F.3d at
  24
       1171-72; see also FTC v. Colgate–Palmolive Co., 380 U.S. 374, 393 (1965) (“[I]t does
  25
       not seem unfair to require that one who deliberately goes perilously close to an area of
  26

  27   proscribed conduct shall take the risk that he may cross the line.”) (internal quotations

  28   omitted).
       Silang v. PRA                               3                                    Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 4 of 10 Page ID #:4



                                                  PARTIES
   1

   2          12.      Plaintiff is a natural person who at all relevant times resided in the State of
   3   California, County of Orange, and City of Anaheim.
   4
              13.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
   5
              14.      Defendant is an entity who at all relevant times was engaged, by use of the
   6

   7   mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as

   8   defined by 15 U.S.C. § 1692a(5).
   9
              15.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
  10
                                       FACTUAL ALLEGATIONS
  11

  12          16.      Plaintiff is a natural person allegedly obligated to pay a debt.

  13          17.      Plaintiff’s alleged obligation arises from a transaction in which the money,
  14
       property, insurance, or services that are the subject of the transaction were incurred
  15
       primarily for personal, family, or household purposes—namely, a personal consumer
  16

  17   credit card, branded Hawaiian Airlines World Elite Mastercard, originally incurred with

  18   Barclays Bank Delaware (“Barclays”) with account number ending in 3418 (the “Debt”).
  19
              18.      Defendant uses instrumentalities of interstate commerce or the mails in a
  20
       business the principal purpose of which is the collection of any debts.
  21

  22          19.      Defendant regularly collects or attempts to collect, directly or indirectly,

  23   debts owed or due, or asserted to be owed or due, another.
  24
              20.      On or about October 31, 2016, Plaintiff, through her authorized agent,
  25
       reached a settlement agreement with Barclays with respect to the Debt.
  26

  27          21.      Barclays sent Plaintiff, through her authorized agent, a letter dated

  28   November 1, 2016, confirming the settlement agreement reached.
       Silang v. PRA                                   4                                    Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 5 of 10 Page ID #:5



              22.      A true and accurate copy of the November 1, 2016 letter from Barclays is
   1

   2   attached as Exhibit A.
   3          23.      The letter confirmed that Plaintiff would pay $1,894.00, over 4 payments
   4
       from November 8, 2016 through January 27, 2017, and if all payments were timely made,
   5
       Barclays would close the account and consider it settled for less than the full balance.
   6

   7          24.      Plaintiff, through her authorized agent, timely made all settlement payments

   8   as agreed.
   9
              25.      Therefore, as of January 27, 2017, the Debt was satisfied and Plaintiff no
  10
       longer owed any balance on the Debt.
  11

  12          26.      However, on or about September 7, 2018, Barclays sold the Debt to

  13   Defendant.
  14
              27.      Defendant subsequently contacted Plaintiff in effort to collect the Debt.
  15
              28.      Plaintiff disputed the Debt with Defendant, in writing.
  16

  17          29.      In response to Plaintiff’s dispute, Defendant sent Plaintiff a letter dated

  18   December 13, 2018.
  19
              30.      A true and accurate copy of Defendant’s December 13, 2018 letter is
  20
       attached as Exhibit B.
  21

  22          31.      Defendant’s December 13, 2018 letter claimed Defendant had completed its

  23   investigation of Plaintiff’s dispute, and determined that the Debt was valid and owing.
  24
              32.      After   receiving   Defendant’s    December     13,   2018   letter,   Plaintiff
  25
       subsequently spoke with Defendant over the phone.
  26

  27          33.      During that phone call, Plaintiff again disputed the Debt and attempted to

  28   explain that the Debt was no longer owed due to the settlement.
       Silang v. PRA                                  5                                       Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 6 of 10 Page ID #:6



              34.      Defendant refused to acknowledge that the Debt had been settled in full.
   1

   2          35.      Defendant continued to attempt to collect the Debt from Plaintiff.
   3          36.      Defendant subsequently spoke with Plaintiff’s authorized agent to discuss
   4
       collection of the Debt.
   5
              37.      Defendant’s authorized agent also disputed the validity of the Debt and
   6

   7   explained the prior settlement.

   8          38.      Defendant still refused to acknowledge that the Debt was not valid.
   9
                                            COUNT I
  10                             VIOLATION OF 15 U.S.C. § 1692e(2)(A)
  11
              39.      Plaintiff repeats and re-alleges each factual allegation above.
  12
              40.      The FDCPA creates a broad, flexible prohibition against the use of
  13

  14   misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C. §

  15   1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir.
  16   2002) (citing legislative history reference to the FDCPA’s general prohibitions which
  17
       “will enable the courts, where appropriate, to proscribe other improper conduct which is
  18

  19
       not specifically addressed”).

  20          41.      Included as an example of conduct that violates section 1692e is the false
  21   representation of the character, amount, or legal status of a debt. 15 U.S.C. §
  22
       1692e(2)(A).
  23
              42.      Thus, the plain language of the FDCPA makes it clear that under the strict
  24

  25   liability framework, any false representation as to the amount of the debt is sufficient to
  26   show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir.
  27
       2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false
  28

       Silang v. PRA                                  6                                      Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 7 of 10 Page ID #:7



       claims, period.”); see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th
   1

   2   Cir. 2003) (“under § 1692e ignorance is no excuse”).
   3          43.      Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely representing the
   4
       character, amount, or legal status of Plaintiff’s Debt.
   5
              WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   6

   7                a) Adjudging that Defendant violated 15 U.S.C. § 1692e(2)(A);

   8                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
   9
                       1692k(a)(2)(A), in the amount of $1,000.00;
  10
                    c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);
  11

  12                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

  13                   action pursuant to 15 U.S.C. § 1692k(a)(3);
  14
                    e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible
  15
                       by law; and
  16

  17                f) Awarding such other and further relief as the Court may deem just and

  18                   proper.
  19
  20                                       COUNT II
                                 VIOLATION OF 15 U.S.C. § 1692e(10)
  21

  22
              44.      Plaintiff repeats and re-alleges each factual allegation above.

  23          45.      Congress, recognizing that it would be impossible to foresee every type of
  24   deceptive collection misbehavior, expressly included in the FDCPA a catchall provision,
  25
       prohibiting “[t]he use of any false representation or deceptive means to collect or attempt
  26
       to collect any debt or to obtain information concerning a consumer.”              15 U.S.C. §
  27

  28   1692e(10).

       Silang v. PRA                                  7                                     Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 8 of 10 Page ID #:8



               46.      The FDCPA is intended to be “comprehensive, in order to limit the
   1

   2   opportunities for debt collectors to evade the under-lying legislative intention,” and
   3   therefore the same conduct may violate multiple sections of the Act. Clark v. Capital
   4
       Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (citing FTC Official
   5
       Staff Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).
   6

   7           47.      Defendant violated 15 U.S.C. § 1692e(10) by using false, deceptive, and

   8   misleading representations and means in connection with the collection of Plaintiff’s
   9
       Debt.
  10
               WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  11

  12                 a) Adjudging that Defendant violated 15 U.S.C. § 1692e(10);

  13                 b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
  14
                        1692k(a)(2)(A), in the amount of $1,000.00;
  15
                     c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);
  16

  17                 d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

  18                    action pursuant to 15 U.S.C. § 1692k(a)(3);
  19
                     e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible
  20
                        by law; and
  21

  22                 f) Awarding such other and further relief as the Court may deem just and

  23                    proper.
  24
                                              COUNT III
  25                                  VIOLATION OF 15 U.S.C. § 1692f
  26           48.      Plaintiff repeats and re-alleges each factual allegation above.
  27

  28

       Silang v. PRA                                   8                                  Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 9 of 10 Page ID #:9



              49.      The FDCPA also prohibits the use of unfair or unconscionable means to
   1

   2   collect debts, including, but not limited to, the attempt to collect an amount which the
   3   debt collector is not legally entitled to collect. See 15 U.S.C. §§ 1692f, 1692f(1).
   4
              50.      In addition to the non-exhaustive list of conduct that violates the FDCPA, §
   5
       1692f “allows a court to sanction improper conduct the FDCPA fails to address
   6

   7   specifically.” Turner v. Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580

   8   (D.N.J. 2013) (quoting Adams v. Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528
   9
       (E.D. Pa. 1996)).
  10
              51.      Defendant violated 15 U.S.C. § 1692f by using unfair and unconscionable
  11

  12   means in connection with its attempts to collect Plaintiff’s Debt, including attempting to

  13   collect an amount to which it was not legally entitled.
  14
              WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  15
                    a) Adjudging that Defendant violated 15 U.S.C. § 1692f;
  16

  17                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

  18                   1692k(a)(2)(A), in the amount of $1,000.00;
  19
                    c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);
  20
                    d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this
  21

  22                   action pursuant to 15 U.S.C. § 1692k(a)(3);

  23                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible
  24
                       by law; and
  25
                    f) Awarding such other and further relief as the Court may deem just and
  26

  27                   proper.

  28

       Silang v. PRA                                 9                                        Complaint
Case 8:19-cv-02400-JLS-JDE Document 1 Filed 12/12/19 Page 10 of 10 Page ID #:10



                                              TRIAL BY JURY
    1

    2          52.      Plaintiff is entitled to and hereby demands a trial by jury.
    3
        Dated: December 12, 2019
    4
                                                     Respectfully submitted,
    5
                                                     s/ Garrett Charity
    6                                                Garrett Charity (285447)
    7                                                McCarthy Law, PLC
                                                     4250 N. Drinkwater Blvd. Ste. 320
    8                                                Scottsdale, AZ 85251
                                                     Telephone: (602) 612-5016
    9
                                                     Facsimile: (602) 218-4447
   10                                                Garrett.Charity@mccarthylawyer.com
                                                     Attorney for Plaintiff
   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

        Silang v. PRA                                  10                                 Complaint
